                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:09-CR-00025-KDB-DCK

UNITED STATES OF AMERICA,


   v.                                                        ORDER

KENNETH LEE TRAVIS,

              Defendant.


   THIS MATTER is before the Court on Defendant Kenneth Lee Travis’s pro se motion for

compassionate release. (Doc. No. 327). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion properly supported by evidence and after exhaustion of his

administrative remedies.

                                     I.   BACKGROUND

   In 2011, Defendant pled guilty to one count of conspiracy to distribute and to possess to

distribute cocaine, crack cocaine, methamphetamine, and marijuana. (Doc. No. 168, 171). He

was sentenced to 210 months plus six years of supervised release. (Doc. No. 249). In 2015, the

Court reduced his sentence to 168 months pursuant to the Sentencing Commission’s retroactive

Amendment 782. (Doc. No. 299).

   Defendant is a 35-year-old male confined at FCI Ashland, a low security federal corrections

institution in Kentucky, with a projected release date of January 16, 2022. Defendant seeks a

reduction in his sentence under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He

claims his medical conditions—high blood pressure, obesity, a “lifelong compromised immune




        Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 1 of 6
system,” and other “undiagnosed” medical issues—put him at a heightened risk of death from

complications of a COVID-19 infection.

   This is Defendant’s second motion for compassionate release.1 His first motion for

compassionate release, filed on April 27, 2020, was a cursory one-page request for

compassionate release, home confinement, and appointment of counsel. (Doc. No. 325). The

Court denied Defendant’s motion on May 6, 2020. (Doc. No. 326). Now, Defendant has filed a

second motion attaching a request for compassionate release made to the warden at FCI Ashland

dated May 17, 2020. After filing his motion, Defendant filed two subsequent “exhibits” to his

motion. The first, filed on June 22, 2020, is a letter from the warden denying his request for

compassionate release. The warden explained the decision to deny Defendant’s request, stating:

               The BOP is taking extraordinary measures to contain the spread of
               COVID-19 and treat any affected inmates. We recognize that you, like all
               of us, have legitimate concerns and fears about the spread and effects of
               the virus. However, your concern about being potentially exposed to, or
               possibly contracting COVID-19, does not currently warrant an early
               release from your sentence.

(Doc. No. 328, at 1). The second exhibit, filed on June 25, 2020, is a letter informing the Court

that a staff member at FCI Ashland tested positive for COVID-19. (Doc. No. 329).

                             II.    COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has

fully exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his

behalf or if 30 days have passed since the warden received his request, “whichever is earlier.” 18



   1 In his first motion for compassionate release, Defendant claims he suffered from asthma,
high blood pressure, and a weak immune system. In his new motion he makes no mention of
asthma. Additionally, in his Presentence Report completed in 2012 Defendant indicated to
probation that he occasionally suffered from heartburn and took over the counter medication, but
otherwise reported he was in good health and suffered from no other medical complications.
(Doc. No. 244, ¶ 70).


       Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 2 of 6
U.S.C. § 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is

jurisdictional or is a “case processing” rule that can be waived. Compare United States v. Brown,

No. CR 12-20066-37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The

requirement to exhaust administrative remedies or wait 30 days after the warden receives a

request is jurisdictional.”) with United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL

2845694, at *2 (6th Cir. June 2, 2020) (holding that the administrative exhaustion requirement in

18 U.S.C. § 3582(c)(1)(A) is non-jurisdictional). The majority view is that the exhaustion

requirement is a case processing rule. See, e.g., United States v. Smith, No. 12 Cr. 133 (JFK),

2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13, 2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is

otherwise subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL

1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL

1862294, at *5 (S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile,

either because the agency decisionmakers are biased or because the agency has already

determined the issue, . . . where the administrative process would be incapable of granting

adequate relief, . . . [or] where pursuing agency review would subject plaintiffs to undue

prejudice.” Zukerman, 2020 WL 1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-

19 (2d Cir. 2019). It is Defendant’s burden to show that he has exhausted his remedies or that

exhaustion would be futile or result in undue prejudice. See, e.g., United States v. Bolino, No. 06-

cr-0806(BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove

that the exhaustion requirement has been met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. §

3852(c)(1)(A). While he attaches a denial of his request for compassionate release from the




      Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 3 of 6
warden, he has not exhausted all administrative appeals of the warden’s adverse decision that are

available to him within the BOP.

    Defendant claims that he is currently appealing the warden’s decision, “but given [his]

serious health condition and [his] susceptibility to terminal consequences if exposed to COVID-

19,” he requests that the Court excuse the exhaustion requirement. According to the BOP’s

website, FCI Ashland has only one confirmed active case of COVID-19. Notably, it is a staff

member that contracted the virus, not an inmate. Given this information, the Court finds that

Defendant has not met his burden of showing that the exhaustion requirement in 18 U.S.C. §

3582(c)(1)(A) should be excused. With only one confirmed COVID-19 case at FCI Ashland

amongst the staff and no confirmed cases amongst the inmate population, requiring Defendant to

exhaust his administrative remedies within the BOP before petitioning this Court would not

result in any “catastrophic health consequences” or unduly prejudice Defendant. See United

States v. Fraction, No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding

the defendant did “not demonstrate any ‘catastrophic health consequences’ to make exhaustion

futile or show that he could be unduly prejudiced if he had to wait to exhaust his administrative

remedies with the BOP”). Generalized concerns regarding the possible spread of COVID-19 to

the inmate population at FCI Ashland are not enough for this Court to excuse the exhaustion

requirement, especially considering the BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread at FCI Ashland. See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).2




   2
     Defendant has not provided any evidence to support his conclusory assertion that he is at a
heightened risk for death due to COVID-19. However, Defendant attaches an email exchange
showing that he requested his medical records but must wait 60-90 days for his request to be
processed. Even if Defendant’s medical records show what Defendant purports they do, this


       Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 4 of 6
   Defendant also includes numerous letters and communications from staff at FCI Ashland

informing him that he does not qualify for home confinement under the Coronavirus Aid, Relief,

and Economic Securities (CARES) Act because he is at medium risk for recidivism. As

Defendant was informed in the Court’s order denying his first motion for compassionate release,

nothing in the CARES Act gives the Court a role in determining which candidates are eligible for

home confinement under 18 U.S.C. § 3624(c)(2).

                           III.    APPOINTMENT OF COUNSEL

   Defendant also moves for appointment of counsel to assist him with his compassionate

release motion. (Doc. No. 329, at 2). There is no general constitutional right to appointed counsel

in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United

States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). The Court has discretion to appoint

counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of justice so require. See United

States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x

785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A (providing the interests of justice standard for

appointment of counsel in similar post-conviction proceedings).

   Defendant is seeking compassionate release due to risks associated with the COVID-19

pandemic, including his chronic health conditions that allegedly place him at greater risk of

complications if he contracts the virus. Defendant, however, is capable of requesting

compassionate release on this basis without the assistance of counsel, and Defendant has not

otherwise established that the interests of justice require appointment of counsel in these




would still be insufficient to excuse the exhaustion requirement when there are no confirmed
COVID-19 cases amongst the inmate population at FCI Ashland at this time.


      Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 5 of 6
circumstances at this time. Accordingly, the Court will deny the motion to the extent Defendant

seeks appointment of counsel.3

                                         IV.     ORDER

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release, (Doc.

No. 327), is DENIED without prejudice to a renewed motion properly supported by evidence

and after exhaustion of his administrative remedies.

   SO ORDERED.


                                     Signed: July 2, 2020




   3  A number of courts have denied a motion for appointment of counsel as moot where the
motion for compassionate release is denied due to the inmate’s failure to exhaust his
administrative remedies. See, e.g., United States v. Tutt, No. 6:17-CR-040-CHB-1, 2020 WL
2573462, at *2 (E.D. Ku. May 21, 2020); United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, -
- F. Supp. 3d --, 2020 WL 2521273, at *9 (E.D. Tenn. May 13, 2020); United States v. Woolum,
No. 5:84-CR-21-TBR, 2020 WL 1963787, at *2 (W.D. Ky. Apr. 23, 2020).


       Case 5:09-cr-00025-KDB-DCK Document 331 Filed 07/02/20 Page 6 of 6
